Citation Nr: 1608773	
Decision Date: 03/04/16    Archive Date: 03/09/16

DOCKET NO.  98-00 306A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for chloracne, secondary to exposure to herbicides.

2.  Entitlement to service connection for a skin disorder other than chloracne.

3.  Entitlement to service connection for a respiratory disorder.

4.  Evaluation of diabetes mellitus, type II, currently evaluated as 20 percent disabling.

5.  Whether the May 1985 rating decision denying service connection for a nervous disorder is final.

6.  Entitlement to an effective date earlier than December 14, 1995, for the grant of service-connected posttraumatic stress disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 1997, June 2002, and December 2002 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In August 2007, the Board denied the diabetes mellitus claim, and remanded the claims of service connection for chloracne, service connection for a skin disorder other than chloracne, and service connection for a respiratory disorder.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (the Court).  In an Order dated in June 2009, pursuant to a Joint Motion for Remand, the Court vacated that portion of the Board's August 2007 decision that denied the increased evaluation for diabetes and remanded the claim back to the Board for development consistent with the Joint Motion.  

The Joint Motion stipulates that, regarding the Board's finding that the Veteran's diabetes mellitus does not require regulation of activities, the Board's reliance on a notation in the March 2005 examination report that the Appellant was not on an exercise program, was inadequate as this notation was included only as history.  The Joint Motion further stipulates that the March 2005 VA examiner did not specifically comment on whether or not the Veteran's activities should be regulated, and that the question of whether there has been a regulation of activities "is a matter that is to be included in the physician's assessment of a claimant..."  Citing Gamacho v. Nicholson, 21 Vet. App. 360, 364 (2007).

In separate October 2010 decisions, the Board remanded the claims of increased evaluation for diabetes mellitus, service connection for chloracne, service connection for a skin disorder other than chloracne, and service connection for a respiratory disorder for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.

Since the last adjudication, new evidence has been associated with the claims file.  In January 2016, the Veteran's representative submitted additional argument accompanied by a waiver of the Veteran's right to have this evidence initially considered by the RO.  Accordingly, the Board may consider this evidence in the first instance.  See 38 C.F.R. § 20.1304 (2015).

The issue of service connection for a respiratory disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has chloracne that is due to herbicide exposure during service.

2.  A skin disorder other than chloracne was not manifest during service and is not attributable to service.

3.  Diabetes mellitus is manifest by no more than requiring insulin injections, restricted diet and hypoglycemic agents.  Regulation of activities due to the Veteran's diabetes mellitus is not required.

4.  The Veteran appealed the May 1985 rating decision denying his claim of service connection for a nervous disorder.  He submitted a timely substantive appeal.
5.  The Veteran submitted a timely notice of disagreement as to the effective date of December 14, 1995 for the grant of service connection for PTSD assigned in the December 2002 rating decision.

6.  PTSD was diagnosed as of April 4, 1994.


CONCLUSIONS OF LAW

1.  Chloracne was incurred in wartime service.   38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  A skin disorder other than chloracne was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

3.  An obstructive and restrictive pulmonary disease was incurred in wartime service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

4.  The criteria for an evaluation in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.120, Diagnostic Code (DC) 7913 (2015).

5.  The May 1985 rating decision is not final.  38 C.F.R. § 19.129 (1985).

6.  The effective date for the grant of service connection for PTSD is April 4, 1994.  38 U.S.C.A. § 5110(a)(West 2014); 38 C.F.R. §§ 3.304(f), 3.400 (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by letters sent to the Veteran in November 2001, April 2003, March 2005, December 2005, and February 2010.  The claims were last adjudicated in April 2011, October 2014, and February 2015, respectively.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In that regard, the Veteran's service treatment records, VA treatment records, private treatment records, Social Security Administration records, and lay statements have been associated with the record.  

Pursuant to the Board remand in August 2007, VA afforded the Veteran a September 2007 examination and obtained a medical opinion as to the etiology of his claimed respiratory disorders.  Pursuant to the October 2010 Board remands, the Veteran was afforded November 2010 and December 2012 VA examinations relating to his skin disorder claims, and December 2012 and September 2014 VA examinations relating to his diabetes mellitus claim.  With the exception of the December 2012 diabetes mellitus examination's lack of indication that the claims file was reviewed, the Board finds that these examinations are adequate as the examiners reviewed the evidence of record, considered the Veteran's history and statements, and rendered medical opinions based upon the facts of the case and the examiners' knowledge of medical principles.  Furthermore, the December 2012 VA examination and September 2014 VA examination contain information sufficient to rate the severity of the diabetes mellitus disability.  Therefore the Board finds that the Veteran has been provided an adequate medical examination in conjunction with his claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In addition to directing that the AOJ afford the Veteran a VA examinations, the October 2010 Board remand also directed that the AOJ consider new evidence associated with the claims file and readjudicate the claims of service connection for chloracne and dermatitis.  The AOJ did so in the April 2011 Supplemental Statement of the Case.  Accordingly, the Board finds that the RO substantially complied with the Board's remand instructions.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) ("It is substantial compliance, not absolute compliance, that is required" under Stegall v. West) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

Based on the foregoing, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143.





Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).  

Service connection is also warranted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease or injury will be service connected.  38 C.F.R. § 3.310(b).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)). To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis of Service Connection Claim

Chloracne or other acneform diseases consistent with chloracne are deemed associated with herbicide exposure, under current VA law.  Such disease shall be service connected if a veteran was exposed to an herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii)  are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113  (West 2002); 38 C.F.R. § 3.307(d)  are also satisfied.  Chloracne or other acneform disease consistent with chloracne, shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service. 38 C.F.R. § 3.307(a)(6)(ii).  Exposure to an herbicide agent will be conceded if a veteran served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, to include the waters offshore and if service involved duty or visitation in the Republic of Vietnam.  The record shows the Veteran has the requisite service in the Republic of Vietnam.

The record further shows that, in the report of medical history at separation, the Veteran denied skin diseases.  The separation examination report showed normal findings regarding the skin.  

Post-service, a 1977 invoice from a medical clinic specializing in acne has a notation of "September 16, 1972."  It is unclear as to the meaning of the notation, but it perhaps indicates that treatment commenced on this date.  The invoice also shows treatment presumably for acne in 1977.

The record also shows the Veteran underwent an Agent Orange examination in June, 1984, which reflects an assessment of possible acne.  A March 1986 VA treatment record shows an assessment of dermatitis.  

The Veteran was admitted to a VA hospital in January 1996.  At that time, the Veteran indicated that he was suffering from symptoms of chloracne, with oily skin, cysts, and papules.  He also reported having lumps under his arms and behind his ears.  He had one lump removed for biopsy, which revealed folliculitis.

An April 1997 VA skin disorders examination diagnosed the Veteran with acne vulgaris, seborrheic dermatitis, and acanthosis nigricans.  The examiner stated that the acne vulgaris did not appear to be representative of chloracne.  No opinion was rendered as to whether the disorders were related to service.

A September 1998 VA neurology examination noted a diagnosis of "rule out ...seborrhea and chloracne" from an August 1996 VA medical center discharge summary.

The report of the October 2007 VA examination assessed "mostly likely ch[l]oracne from agent orange exposure.  [H]istory and physical is consistent with such today." An addendum by the Chief of the Dermatology Service noted widespread acne scarring on neck, upper chest, and entire back, no scarring on the face, few scattered inflammatory papules and cysts on the upper chest and back.

October 2007 VA treatment records show widespread acne scarring on neck, upper chest, and entire back, with no scarring on the face, and few scattered inflammatory papules and cysts on the upper chest and back.  The record noted a history of severe cystic acne beginning at the time of Agent Orange exposure and a past biopsy of seborrheic keratosis.  The assessment was history of severe acne, most likely chloracne related to Agent Orange exposure, and history of biopsy proven seborrheic keratosis, unrelated to Agent Orange exposure.

The November 2010 VA skin disorders examination found no evidence of chloracne or any acneform disease consistent with chloracne.  Instead, the examiner diagnosed the Veteran with folliculitis.  The examination report noted that the Chief of Dermatology at the Long Beach VA medical center was consulted on the examination.

December 2010 and October 2012 private medical opinions from the Veteran's treating physician reported a biopsy of skin in January 2000 which showed benign lentigo.  The physician reported that in December 2004, the Veteran had post acne evidence on the neck, and shoulders, attributed to chloracne, presently in control.  The physician noted the impression was chronic chloracne.

The December 2012 VA skin diseases examination diagnosed the Veteran with chloracne.  Diagnoses of dermatitis or other skin disorders were not made.  The examiner opined that chloracne was at least as likely as not incurred due to the in-service herbicide exposure.

Based on this record, the Board finds that service connection for chloracne is warranted, but service connection for dermatitis or other skin disorders is not warranted.  With respect to chloracne, there is significant conflicting evidence as the whether the Veteran has or has had an acneform disease consistent with chloracne within the appeal period, with relatively equally strong opinions on each side.  In such case, the Board applies the benefit of the doubt rule and finds that the Veteran has or has had an acneform disease consistent with chloracne.  Thus, a current chloracne disability is established.

The Veteran's current chloracne disability is related to service by the medical opinions, rather than the presumptive provisions which require that chloracne must be manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent.  Here the October 2007 VA examination assessed a history of chloracne most likely related to Agent Orange exposure.  More importantly, the December 2012 VA examination provides a clear opinion and full rationale linking the Veteran's chloracne to his herbicide exposure in-service.  Accordingly, service connection for chloracne is established.

Service connection is not warranted, however, for a skin disorder other than chloracne.  The Veteran denied skin disorders at separation from service, and the medical examination found the skin to be normal.  The medical records indicate that treatment for a skin disease other than chloracne first occurred in March 1986, many years after service.  The Board assigns the medical records greater probative  value than the Veteran's lay statements indicating he is entitled to service connection for a skin disorder other than chloracne because the medical records are more detailed and specific and were created near the time of the events recorded in the record.  The skin disorders raised by the record other than chloracne are not listed as herbicide presumptive diseases, and there is no indication on the record that they are related to herbicide exposure.  Accordingly, service connection for a skin disorder other than chloracne has not been established.


Ratings Principles

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).  Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be assigned where the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2015).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Although the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  

The United States Court of Appeals for Veterans Claims has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  Here, the disability has not significantly changed and a uniform evaluation is warranted.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Additionally, if two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When all of the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


Analysis of evaluation of diabetes

The Veteran claims he is entitled to a higher evaluation for diabetes mellitus.  He asserts, in part, that he requires regulation of activities due to his peripheral vascular disease.  

The Veteran's diabetes mellitus is rated 20 percent disabling effective April 17, 2001.  This disorder was evaluated under VA's Schedule for Rating Disabilities, 38 C.F.R. § 4.120, Diagnostic Codes (Code) 7913.  According to Code 7913, a 20 percent evaluation is authorized when the diabetes requires insulin and restricted diet, or oral hypoglycemic agent and restricted diet. A 40 percent evaluation is authorized when the diabetes requires insulin, restricted diet, and regulation of activities.  A 60 percent evaluation is authorized when the diabetes requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions which require one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated. Note (1) to Code 7913 authorizes separate evaluations for complications of diabetes unless they are part of the criteria used to support a 100 percent evaluation.

In this case, a February 1998 VA progress note indicates that the Veteran had diabetes mellitus, and on a 1500 calories a day diet.  A September 2001 VA treatment note reports the Veteran taking oral medication and insulin injection for diabetes control.  He reported a 30 pound weight loss since his diagnosis and 1-2 episodes of hypoglycemic symptoms when he missed meals.  The note was silent as to the regulation of activities.

The August 2002 VA examination report stated the Veteran had never been hospitalized due to hypo- or hyperglycemia.  Medications included oral medication and insulin two times per day.  The examination report stated that the Veteran has symptoms of intermittent numbness and tingling of the lower extremities, but no objective signs of peripheral neuropathy.  He denied leg cramps with ambulation.  The examination was silent as to regulation of activities, although the Veteran reported in a medical history questionnaire that diabetes caused a restriction of activities to limited or light exercise.

A December 2004 treatment note reports the Veteran denied numbness in the feet, had no difficulty in walking, was controlling his diet well, has had a history of a blood clot in left leg and was on Coumadin for several months, had considerable numbness before, now with minimal numbness after using an "oriental solution."  A VA progress note, dated February 4, 2005, reflects diagnoses of diabetes mellitus, type 2, treated with insulin, no diabetic retinopathy.  

In the March 2005 VA examination report, it was noted that: the Veteran was diagnosed with diabetes in approximately April 2001; he was not hospitalized overnight, but was treated in the emergency room for at least 5 hours; he was placed on medications for his diabetes, as well as insulin; and he continued to be on both medications.  It was further noted that the Veteran had not been hospitalized specifically for diabetes, including for hyperglycemia or diabetic ketoacidosis.  It was reported that the Veteran sees his primary care provider every three months.  He was not on a particular exercise program, and does not exercise regularly.  He described peripheral neuropathy symptoms of intermittent, numb/tingling, however physical examination of the feet was completely normal and the examiner concluded there was no significant neuropathy.

April 2010 VA treatment records, relating to hypertension, note that the Veteran was instructed to try to exercise at least 30 minutes 3 times per week if possible.  The note indicated the Veteran had reported to the emergency room for lower extremity pain.  The impression was diabetes mellitus, type 2; currently under excellent control.  The examiner noted that no significant complications were currently identified.

The December 2012 VA examination record reported that treatment for diabetes was management by a restricted diet, oral hypoglycemic agents, and insulin more than one injection per day.  The examiner found that the Veteran required regulation of activities as part of the medical management of diabetes.  As such, the Veteran was to limit walking to 3 to 4 blocks and limit stair climbing.  The Veteran was reported to visit his diabetic care provider less than two times per month for episodes of ketoacidosis or hypoglycemic reactions.  The Veteran was reported to have no episodes of ketoacidosis or hypoglycemia requiring hospitalization in the prior 12 months.  There was no unintentional weight loss, and no progressive loss of strength.  The examiner found no diabetic peripheral neuropathy as a complication of diabetes.

June 2013 VA treatment records note treatment for thrombophlebitis.  Upon discharge, the Veteran was advised to elevate legs, use heat pads as directed, and increase activity at least 1 time for 5 minutes every hour when sitting or standing for prolonged periods.

July 2014 VA treatment records on discharge from the hospital for treatment of a kidney stone note no weight bearing (right leg), no heavy lifting, and no pulling.  August 1, 2014 VA treatment records note activity regulation to be: slowly increase activity; balance rest and activity; no heavy lifting; no pulling; and, ambulate at least 3 times per day.  August 6, 2014 VA treatment records report no activity limitations.

The report of the September 2014 VA examination states that the Veteran's diabetes is treated with restricted diet, oral hypoglycemic agents, and prescribed insulin of more than one injection per day.  The report states that the Veteran does not require regulation of activities as part of medical management of diabetes mellitus, and the frequency of diabetic care for episodes of ketoacidosis or hypoglycemic reactions is less than two times per month.  The Veteran reportedly has had 3 or more hospitalizations for episodes of ketoacidosis over the prior 12 months.  He has had no episodes of hypoglycemia requiring hospitalization over the prior 12 months.  The Veteran has had a 15 percent unintentional weight loss attributable to diabetes mellitus.  The Veteran has not had progressive loss of strength attributable to diabetes mellitus.  The examiner concluded that the Veteran did not have diabetic peripheral neuropathy or peripheral vascular disease due to diabetes mellitus.  

Based on a review of the record, the Board finds that an evaluation in excess of 20 percent for diabetes mellitus is not warranted.  The evidence is clear that the Veteran's diabetes mellitus requires the use of insulin and a restricted diet.  Further, the preponderance of the evidence shows that medical professionals have not regulated his activities due to diabetes mellitus.  Although the December 2012 VA examination report noted that the Veteran required limitation of activities, the VA treatment records and the September 2014 VA examination outweigh this record.  VA treatment records generally are silent as to regulation of activities in diabetes examinations.  The Board finds that the silence in the case of these medical records which specifically address the treatment of diabetes is evidence that the medical professionals have not regulated the Veteran's activities.  Furthermore, in the August 6, 2014 VA treatment record, there is affirmative evidence that physical activity is not regulated.  The July 2014 and August 1, 2014 notes regarding regulation of activities are related to the kidney stone hospitalization the Veteran underwent.  The treatment records are highly probative evidence because they follow the Veteran's progress over time.  

In terms of the amount of evidence, the record contains only one medical examination concluding that activities required regulation, whereas there are many treatment records and a VA examination which contain no indication of regulation of activities, while another VA examination contains affirmative evidence that the Veteran's activities did not require regulation.  As the Board finds the December 2012 examination and the September 2014 VA examination to be equally probative, the addition of the treatment records shifts the probative weight of the evidence against the claim.  

The Veteran's lay statements that his activities required regulation are not credible as they are vague as to whether a medical professional prescribed such regulation, and they are biased by self-interest.  As regulation of activities has not been established, an evaluation in excess of 20 percent is not warranted.

Moreover, the medical evidence shows that the Veteran does suffer from peripheral neuropathy or circulation problems as a result of diabetes.  Although the Veteran reported symptoms of tingling and numbness in his feet, all VA examinations found diabetic peripheral neuropathy not present.  Moreover, the September 2014 VA examination found no peripheral vascular disease related to diabetes mellitus.  The Board finds the medical examiners' findings outweigh the lay opinions of the Veteran due to the greater experience and knowledge of the medical examiners in assessing medical disabilities.  In light of the foregoing, the Board finds that there are no complications that would warrant an increased evaluation under Code 7913 or a separate evaluation under another diagnostic code. 

Consideration has also been given regarding whether the schedular evaluations are inadequate, thus requiring that the AOJ refer a claim to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of an extra-schedular evaluation.  38 C.F.R. § 3.321(b)(1) (2014).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

Here, the rating criteria reasonably describe and contemplate the severity and symptomatology of the Veteran's service-connected disability.  The Veteran reported the use of insulation, taking oral medications, numbness in extremities, and limited activities.  The ratings schedule contemplates such symptoms and higher evaluations are available for greater severity and additional complication. Accordingly, the rating criteria allow for additional signs and symptoms of disability, or greater degrees of disability.  There is no evidence in the record of an exceptional or unusual clinical picture to render impractical the application of the regular schedular standards.  The Schedular criteria are therefore adequate, and no further discussion of 38 C.F.R. § 3.321 is required.

Finally, the Board notes that, under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, the Veteran already has a combined evaluation of 100 percent effective.  Thus, there is no remedy that can be afforded under an extraschedular evaluation. Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


Finality

The Veteran claims he is entitled to an effective date earlier than December 14, 1995 for the grant of service connection for PTSD.  Generally, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110 (West 2014); see also 38 C.F.R. § 3.400.  

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim. Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a) (regulation no longer exists).

In this case, the Veteran submitted a claim of service connection for a nervous disorder in May 1984.  In a determination dated in April 1985, the AOJ denied disability benefits because the Veteran had failed to report for a scheduled examination.  In May 1985, the AOJ readjudicated the claim of service connection for a nervous condition.  On May 24, 1985, the AOJ notified the Veteran that it denied his claim.  A rating decision is of record dated June 26, 1985.  The Veteran submitted a notice of disagreement, received by the AOJ on June 11, 1985.    

On July 19, 1985, the AOJ sent a Statement of the Case to the Veteran.  On August 15, 1985, the AOJ received a request from the Veteran for an extension of time to submit his substantive appeal.  In a letter dated August 30, 1985, the AOJ granted a one-year extension of time for the Veteran to submit his substantive appeal.  The Veteran submitted a VA Form 9 substantive appeal dated May 6, 1986.  There is no indication the AOJ certified this appeal to the Board.  It appears from a stamp on the August 30, 1985 letter that the AOJ cancelled the notice of disagreement for failure to reply to the Statement of the Case.

In August 1993, the AOJ received the Veteran's claim of service connection relating to a nervous condition, psychological treatment and a lapse of memory.  In November 1993, the AOJ administratively denied the claim.  

In a December 7, 1995 correspondence, the Veteran requested to reopen his previous claim of service connection for a nervous condition and to add a claim of service connection for PTSD.  Such claim was granted in a December 2002 rating decision, and an evaluation of 70 percent was assigned effective December 14, 1995.  In a statement received on March 26, 2003 with a VA Form 9 relating to other issues, the Veteran requested "retroactive compensation" based on his original PTSD claim.  The Board accepts this as a notice of disagreement as to the effective date assigned in the December 2002 rating decision, and finds that it was a timely appeal.

In July 2012, the Veteran submitted a correspondence requesting the status of his claim for an earlier effective date for PTSD.  The AOJ treated this as a new claim for an earlier effective date for PTSD.  It denied the claim in a September 2013 rating decision.  The Veteran appealed and his appeal was perfected in April 2015.  The AOJ's Statement of the Case denied the appeal because "[t]here was no evidence of a document or other statement suggestive of an intent to file a claim for this disability received earlier than December 12, 1995."

As noted above, the Board accepts the March 2003 VA Form 9 statement as a timely notice of disagreement as to the effective date assigned to the grant of service connection for PTSD in the December 2002 rating decision.  Moreover, the Board finds that, at the time of the August 1993 claim of service connection for a nervous condition and of the December 1995 claim of service connection for PTSD, an appeal of the May 1985 rating decision was pending.  In this regard, the Veteran submitted his VA Form 9 substantive appeal as to the May 1985 rating decision within one year of the date of mailing of the notification of the determination being appealed.  See 38 C.F.R. § 19.129 (1985).  Additionally, the AOJ granted the Veteran a one-year extension to file his substantive appeal, within which time the Veteran submitted his substantive appeal.  

As the Veteran properly appealed the effective date assigned in the December 2001 rating decision, the Board has reviewed the finality of the May 1985 rating decision and concludes that such rating decision is not final.  Thus, May 1984 represents the date of claim for an acquired psychiatric disorder, when applying Clemons v. Shinseki, 23 Vet. App. 1 (2009), for the purpose of determining the effective date for the grant of service connection for PTSD.

Here, we find that the May 1985 denial of service connection for a psychiatric disorder did not become final.  Based upon the decisions of the Court, we determine that the initial claim for a nervous disorder encompassed any identified acquired psychiatric disorder.

However, the mere fact that there was a prior claim does not mean that the effective date necessarily reverts to the date of claim.  As noted above, generally, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110 (West 2014).  In this case, the controlling portion of the statute is the concept of "facts found."

Generally, in order to warrant a grant of service connection, a claimed disability must be manifest.  However, service connection for PTSD requires medical evidence diagnosing the condition in accordance with the Diagnostic and Statistical Manual of Mental Disorders, with current regulations specifying use of the Fifth Edition.  38 C.F.R. §§  3.304(f), 4.125(a).  Therefore, PTSD must have been diagnosed by prior to December 14, 1995, for the Veteran to receive an earlier effective date.

In this case, the Board finds that an effective date of April 4, 1994 is warranted.  Medical records from April 1994 show the Veteran seeking treatment for PTSD and depression symptoms, antidepressant medications were prescribed, and a diagnostic impression of PTSD and major depression was rendered.  An earlier effective date is not warranted regardless of all the changes to 38 C.F.R. § 3.304(f) because PTSD was not identified or diagnosed until April 4, 1994. 


ORDER

Service connection for chloracne is granted.

Service connection for a skin disorder other than chloracne is denied.

Entitlement to an evaluation in excess of 20 percent for diabetes mellitus is denied.

An effective date of April 4, 1994, but no earlier, is granted for the grant of service connection for PTSD.

REMAND

The Veteran claims entitlement to service connection for a respiratory disorder to include hemoptysis, rhinitis, and bronchitis.  A September 2007 VA respiratory disorders examination found the Veteran to be a lifelong nonsmoker and to have severe chronic obstructive and restrictive pulmonary disease.  The examiner opined that it is at least as likely as not that the Veteran's respiratory disorder started when the Veteran was in service.  The examiner did not, however, provide rationale for this conclusion.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA respiratory disorders examination to determine the nature of any respiratory disorder identifiable in the record since January 1996, and to obtain an opinion as to whether such is possibly related to service.  

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current respiratory disorder arose during service or is otherwise related to service.  A rationale for all opinions expressed should be provided.

2.  If upon completion of the above actions any benefit sought on appeal remains denied, the case should be returned to the Board after compliance with appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


